Citation Nr: 1200837	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-00 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision, which denied service connection for hypertension. 

The Board notes that the Veteran's original claims file has regrettably been lost.  However, the claims file has been reconstructed to the extent possible, and the adjudication of this claim is based on the evidence in the reconstructed claims file.

Additionally, the Board notes that a medical opinion, which will be discussed below, was recently obtained with regard to this claim.  While the Veteran was not notified of this medical opinion prior to this adjudication, and the Veteran's representative has not had the opportunity to submit argument with regard to this newly acquired evidence, the Board finds there is no prejudice to the Veteran in proceeding to adjudicate this claim, as the claim is being granted in full.


FINDING OF FACT

Resolving doubt in favor of the Veteran, his hypertension is shown to be etiologically related to his active duty service.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.310 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for hypertension, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  In this regard, it is noted that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).

The diseases alluded to above include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The Veteran claims entitlement to service connection for hypertension.  He contends, in part, that his disease is secondary to exposure to Agent Orange during service in the Republic of Vietnam.  

The Veteran served in the Republic of Vietnam from November 1966 to May 1968.  He has been granted service connection for diabetes mellitus based on a legal presumption that such disability is related to exposure to herbicides.  

With regard to the diseases listed under 38 C.F.R. § 3.309(e) as being presumptively associated with exposure to Agent Orange, the decision of the Secretary of VA to add diseases to this list is based on a review of findings provided from scientific data furnished by the National Academy of Sciences' Institute of Medicine ("NAS"), which studies the evidence and submits reports at two-year intervals concerning the association between exposure to Agent Orange and diseases suspected to be associated with such exposure.  

Congress has mandated that NAS determine, to the extent possible: (1) whether there is a statistical association between the suspect diseases and herbicide exposure, considering the strength of the scientific evidence and the appropriateness of the methods used to detect the association; (2) the increased risk of disease among individuals exposed to herbicides during service in the Republic of Vietnam during the Vietnam Era; and (3) whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  Based on input from the NAS reports, Congress amends the relevant statute and the Secretary promulgates the necessary regulatory changes to reflect any additional diseases shown to be associated with exposure to herbicides.

In support of his claim for service connection, the Veteran has submitted a copy of a VA article that provides a brief summary of the NAS report "Veterans and Agent Orange: 2006 Update" ("2006 Update").  The 2006 Update concluded that there was "limited or suggestive evidence of an association" between herbicide and dioxin exposure and hypertension.  However, the study concluded that "a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  

To date, the Secretary has not added hypertension to the list of diseases for which service connection should be granted on a presumptive basis.  However, as noted above, even when a disability is not included among the diseases for which service connection is deemed warranted on a presumptive basis, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.

As such, the Board obtained a medical opinion on the matter.  In April 2010, a VA physician considered the likelihood of whether the Veteran's hypertension is related to his presumed exposure to Agent Orange or similar herbicides during his service in Vietnam.  The physician noted that an epidemiologic survey of the U.S. Army Chemical Corps Veterans who served in Vietnam during the time in question was performed by a physician at VA and was published in the American Journal of Industrial Medicine in 2006.  The odds ratio for development of hypertension was found to be elevated, but not significantly, for a control group of Veterans who served in Vietnam but did not themselves spray herbicides.  However, the odds ratio for later development of hypertension was significantly elevated among those Vietnam Veterans who sprayed herbicide.  The Institute of Medicine has evaluated the issue of hypertension and its possible relationship to exposure to agent orange, most recently published as "Veterans and Agent Orange Update 2008" from the National Academies Press in Washington DC, discussed on Pages 620-628.  Their final conclusion, taking all reviewed studies and available information into account, states "The committee responsible for Update 2006 judged that there was limited or suggestive evidence that Agent Orange exposure is associated with hypertension.  The studies published since Update 2006 are consistent with that conclusion."  The physician concluded by determining, based on a complete review of the Veteran's claims folder, including all medical records therein, and with consideration of generally accepted medical principles and the above-noted published information, it is more likely than not (i.e., probability of 50%) that the Veteran's hypertension was caused by his presumed exposure to Agent Orange during service in Vietnam.  
      
Therefore, as the Federal Circuit has specifically held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation, and the April 2010 medical opinion states that it is more likely than not (i.e., probability of 50%) that the Veteran's hypertension was caused by his presumed exposure to Agent Orange during service in Vietnam, the Board will resolve all reasonable doubt in favor of the Veteran and grant entitlement to service connection for hypertension.  



ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


